Title: To Benjamin Franklin from Joseph Kendall, 19 July 1778
From: Kendall, Joseph
To: Franklin, Benjamin


Respected Sir,
Nantes July 19th 1778
Since I had the Honor of seeing you I have influenced a Relation (while in England) to discharge all my pecuniary obligations there, and am now at liberty to offer myself to you to serve in any capacity you may think me capable of. My profession is that of a Surgeon, but will exert myself with pleasure in any other line, to the utmost of my abilities. I have been here about a Week. I came by the way of Guernsey and Jersey, the latter of which I left the begining of this Month, in company with 5 Prissoners on board a Dutch Ship bound for the Isle of Brehae. I am sorry to inform you of the number of Privateers fitted out of those Islands, and their success in distressing our trade; from the former there are 21, the latter 16 beside 3 upon the Stocks. The adventures from Guernsey have taken 24 Vessels, those of Jersey 16, their force is from 16 6 po[unders] and 80 Men to half that Number of both. But they have already engaged many more in case of a War with this Country which they are in daily expectation of and they seem’d so confident of commissions to take French property that they delay putting out to Sea till their Commissions are sign’d. The Fox and another Frigate with a small cutter is now upon that station, they were orderd in consequence of a French Ship of force cruising off those Islands. They have no Milatary but the new rais’d Regment of Highlanders commanded by Lord McCloud. They are divided between the 2 Islands, they are as yet but little acquainted with dicipline and near ⅓ are Sick. The Militia are much worse tho’ exercis’d daily, evry 12th. Man is upon Guard at Night, notwithstanding which I shou’d think it no difficult matter to land in the Night with 25 or 30 Men and destroy the Shipping. The Principal Pier is that of St. Hillaire, distant near half a Mile from the Town, containing 38 Vessels and guarded only by 2 Men. When the tide is ebb, the Water does not come within half a Mile of the Pier, on which I build the probability of success in the attempt.
There is now an American Prissioner there ready to cooperate in any Plan you may think eligible or if you will procure him the means of escaping from the Island, he will attempt what is here intimated. This Person is Captn. McKirdy of Maryland, he disired me to mention him in this Manner to you. I have such an opinion of the practicability of the Plan, that I have no objection to make one of 30 who may be depended upon to attempt it. I shoud have wrote to you sooner to have offer’d myself, but I thought I might have been able to get out with the Fleet under the care of the Providence and the Boston, which I cannot accomplish for the want of Money to purchase necessaries. I have a Passage offerd me in the former of these Vessels, but I am in such want of Clothes, that I must wait till an opportunity offers to go as Surgeon, if I cannot get any other assistance. Might I presume to intrude once more upon you, I shou’d be happy to recieve the means of getting either immediatly to America or into the Continental employ on board one of their Ships in France. The Ship will I beleive not sail till the begining of the next Week and if you will be so kind as to serve me by that time I shall ever acknowlege it as the greatest obligation, confer’d on Sir Your most obedient Humble Servant
Joseph Kendall

Before I left London I informd Mr. Wharton of my wishes, and of my inability to get here, this however I have accomplis’d, but with many difficulties—for the rest I must wait the event.

 
Addressed: To His Excellency / Benjamin Franklin Esqr. / Ambassador from the United States / of N. America to the Court of/ Versailles
Endorsed: B. Kendal
